UN'TED STATES D'STUB§QM@QMM<WSWQMa§nev linen argues Epa@e@ a @REENBERG. LLC -
916

 

DAV|D OPPENHE|MER ET AL lnd€>< #Z 18CVTUU14

CRA|N COMMUN|CAT|ONS, INC.

elaimiffis)

-a_oainst- Date Filed:

AFF|DAV|T OF SERV|CE
Defendant(s)

 

STATE OF NEVV YORK: COUNTY OF NEVV YORK ssi

ANDRE |VIE|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A
F’ARTY TO THIS ACT[ON, O\/ER THE AGE OF E|GHTEEN YEARS AND RES|DES |N
THE STATE OF NEW YORK.

That on Novernber 14, 2018 at 03:25 P!Vi at

685 THERD AVE

 

NEW YORK, NYlOCli'/'

deponent served the Within true copy of the SUMIV|ONS & CON|PLA|NT & ORDER AND
NOT|CE OF |N[T|AL CONFERENCE on CRA|N CONIMUN|CAT|ONS |NC.l the
defendant/respondent therein named,

CORPORAT|ON by delivering thereat a true copy of each to NANCY WHELAN personal|y, deponent knew said corporation so

served to be the corporation described in said SU|ViMONS & COl\/IPLA|NT & ORDER AND NOTlCE OF |N|T|AL
CONFERENCE as said defendant/respondent and knew said individual to be GENERAL AGENT thereof.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Se)< Skin Coior Hair Co|or Age (Approx.) Height (Approx.) \Neight (Approx)
FEIV|ALE WH|TE BROWN 50 5`7 170
Sworn to me on: November14, 2018 /
’: ,/??-1~:@,, \__l.
Linda Forrnan Robin Fc)rman Gofharn Process lne.
Notary Pub|ic, State of New York Notary Public` State of New York 299 Broadway ANDRE NIEISEL
No. 01F05031305 No. 01F06125415 New Yor|< NY lUOC>? L. #_ 1372356
Quaiified in Nevv York County Qualitied in New Yor|~'. County 'Cense '
Commission E)<pires August 1, 2022 Commission Expires Apn| 18, Docket #_ ,.1096871*

?(191

UN'TED STATES DlSTPd§as@qvfs)aQ@so§stTs&nasnEsv \rfiisii simms lips/giese sr <§REENBERG» LLC-
916

 

DAV|D OPPENHE|MER ET AL |ndex #: 18CV10014

CRA|N CO|V|MUNICAT|ONS, |NC.

P|aintiff(s)

-against- Date Filed:

AFF|DAV|T OF SERV|CE
Defendant(s‘,-

 

STATE OF NEW YORK: COUN`|'Y OF NEW YORK ssi

ANDRE |V|E|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A
PARTY TO TH|S /f\C`i'|O|\|Y OVER THE AGE OF EEGHTEEN YEARS AND RES!DES |N
THE STATE OF NEW YORK.

That on November 14, 2018 at 03:25 PlVl at

685 TH|RD AVE

 

NEW YORK, NY100'| 7

deponent served the Within true copy of the SU|V|l\/|ONS & CO|V|PLA|NT & ORDER AND
NOT[CE OF |N|T|AL CONFERENCE on CRAIN COIVINiUN|CAT|ONS |NC., the
defendant/respondent therein named,

CORPORATION by delivering thereat a true copy of each to NANCY WHELAN persona||y, deponent knew said corporation so

served to be the corporation described in said SU|V|NIONS & CO|ViPLA|NT & ORDER AND NOT|CE OF |N|T|AL
CONFERENCE as said defendant/respondent and knew said individual to be GENERAL AGENT thereof.

Deponent further states that he describes the person actually served as follows:

Sex Skin Co|or Hair Coior Age (Approx.) Height (Appro)t.) Weight (Approx)

 

 

 

 

FENIALE WH|TE BROWN 50 5'7 170

 

 

 

 

Sworn to me on: November 14, 2018 __
/_'L: /`?/) \1»1@_1_”__. '

 

Linda Forrnan Robin Forman Gotham Process Inc.

Notary Pub|ic‘ State of New York Notary Pub|ic, Sfate of NeW Yori< 290 Broadway ANDRE ME|SEL
No. 01F05031305 No. 0lF06125415 New York NY10007 . _

Qua|ified in New York County Qualified in New York County L'Cense #' 1372356
Commission Expires August ‘|` 2022 Commission Expires Apri| ‘lB.

mci Docket #: *1096871*

